—In a proceeding to stay arbitration of an uninsured motorist claim, Allstate Insurance Company appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Trainor, J.), dated May 28, 2002, as, in effect, upon re-argument of a prior order of the same court dated January 10, 2001, granting the petition, adhered to the prior determination.
Ordered that the order is affirmed insofar as appealed from, with costs.
It is not disputed that the appellant issued a policy covering the offending vehicle in question. While the appellant may have properly disclaimed coverage as to the owner of that vehicle, the scope of the policy’s coverage extended to permissive users of the vehicle (see Handelsman v Sea Ins. Co., 85 NY2d 96, 100 [1994]; Nigro v General Acc. Ins. Co. of N.Y., 239 AD2d 474 [1997]; Matter of Eagle Ins. Co. v Perez, 209 AD2d 695 [1994]). Since the appellant never properly disclaimed coverage as to the driver of the offending vehicle, coverage for the vehicle existed, and thus, the petition was properly granted (see Allstate Ins. Co. v Durand, 286 AD2d 407 [2001]; Legion Ins. Co. v Weiss, 282 AD2d 576 [2001]). Santucci, J.P., Smith, Luciano and Mastro, JJ., concur.